Case 6:18-cv-00127-RWS-JDL Document 77 Filed 04/11/19 Page 1 of 10 PageID #: 928



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION

 JOHN T. FURLOW,                                             §
                                                             §
                                                             §
                     Plaintiff,                              §
                                                             §
 v.                                                          §    CIVIL ACTION NO. 6:18-CV-00127-RWS
                                                             §
 JOEL BAKER, DENNIS MATHEWS,                                 §
 CITY OF TYLER, TEXAS,                                       §
                                                             §
                     Defendants.                             §

                                  REPORT AND RECOMMENDATION OF
                                  UNITED STATES MAGISTRATE JUDGE

             Before the Court is Defendants Dennis Mathews’s (“Detective Mathews”) Motion for

  Summary Judgment (Doc. No. 62), the City of Tyler, Texas’s (“City of Tyler”) Motion for

  Summary Judgment (Doc. No. 65), and Joel Baker’s (“Judge Baker”) Motion for Judgment on

  the Pleadings, or in the Alternative, Motion for Summary Judgment (Doc. No. 67). 1 Plaintiff

  John T. Furlow (“Plaintiff” or “Mr. Furlow”), who initiated this action through counsel, but is

  now proceeding pro se, was ordered to submit responses to the aforementioned motions for

  summary judgment by April 4, 2019; however, Plaintiff never submitted any response. (Doc. No.

  73.) Accordingly, the Court presumes Plaintiff does not controvert the facts set out by

  Defendants and has no evidence to offer in opposition to Defendants’ Motions. Local R. CV-

  7(d); see also Fed. R. Civ. P. 56(e)(2) (permitting a court to consider a fact undisputed for

  purposes of summary judgment when a nonmovant fails to properly address another party’s

  assertion of fact). Having considered the parties Motions and the record before the Court, the

  Court RECOMMENDS that Defendants Detective Mathews’s and City of Tyler’s Motions

  1
      Detective Mathews, the City of Tyler, and Judge Baker may be collectively referred to as “Defendants.”


                                                             1
Case 6:18-cv-00127-RWS-JDL Document 77 Filed 04/11/19 Page 2 of 10 PageID #: 929



  (Doc. Nos. 62 and 65) be GRANTED, Judge Baker’s Motion (Doc. No. 67) be GRANTED-IN-

  PART,2 and this action be DISMISSED WITH PREJUDICE.

                                           BACKGROUND

         Plaintiff filed this action on March 15, 2018, against Defendant Detective Mathews, the

  City of Tyler, Judge Baker, and Smith County, Texas. (Doc. No. 1.) Thereafter, on April 30,

  2018, Plaintiff filed an amended complaint, which serves as the live complaint in this action.

  (Doc. No. 16 [hereinafter Am. Compl.].) On June 28, 2018, the Court recommended that

  Defendant Smith County, Texas be dismissed with prejudice (Doc. No. 43), and on September 4,

  2018 the District Judge adopted the recommendation of the Magistrate Judge and dismissed

  Defendant Smith County, Texas. (Doc. No. 57.) On January 2, 2019, the remaining Defendants

  filed the aforementioned Motions for Summary Judgment. (Doc. Nos. 62, 65, 67.)

         On the same day the pending Motions for Summary Judgment were filed, Plaintiff’s

  counsel filed a Motion to Continue, citing personal medical reasons and an inability to continue

  representation. (Doc. No. 66.) The Court granted a stay of all pending deadlines and provided

  Plaintiff 45 days to obtain new counsel. (Doc. No. 68.) On February 20, 2019, Plaintiff’s counsel

  filed a status report indicating that Plaintiff had not yet obtained new counsel and sought an

  additional extension of time. (Doc. No. 69.) The Court held a status conference on March 13,

  2019. (Doc. No. 72.) At the status conference, two prospective Plaintiff’s counsel appeared and

  requested additional time to review relevant documents and discovery to determine whether

  counsel could represent Plaintiff. (Doc. No. 72.) The Court ordered original Plaintiff’s counsel,

  Mr. Baynham, be permitted to withdraw from this action and Plaintiff to proceed pro se, without

  prejudice to potential new counsel from entering an appearance in this case should counsel


  2
   Specifically, the Court recommends that Judge Baker’s Motion for Summary Judgment be granted and Judge
  Baker’s Motion for Judgment on the Pleadings be denied as moot.


                                                    2
Case 6:18-cv-00127-RWS-JDL Document 77 Filed 04/11/19 Page 3 of 10 PageID #: 930



  decide to represent Plaintiff. (Doc. No. 73.) To date, no new counsel has entered an appearance

  for Plaintiff. Furthermore, the Court ordered responses to the pending Motions for Summary

  Judgment due April 4, 2019. (Doc. No. 73.) Plaintiff has not submitted any response in

  opposition to the pending Motions. Accordingly, the pending Motions are now ripe for

  consideration by the Court.

             Plaintiff’s Complaint alleges five live counts, all arising under 42 U.S.C. § 1983.3 Am.

  Compl. at ¶¶ 66–99. In his Complaint, Plaintiff claims in 2014, Plaintiff ran against Defendant

  Judge Baker, the incumbent County Judge, in the March 2014 Republican Primary for the office

  of Smith County Judge. Id. at ¶ 11. During the campaign, several campaign signs of both

  candidates were alleged to have been stolen. Id. at ¶ 12. Plaintiff alleges that in October 2014,

  Judge Baker learned from a local property owner that several of Judge Baker’s campaign signs

  had been found in a dumpster. Id. at ¶ 13. Plaintiff claims that Judge Baker directed the Tyler

  Police Department and Detective Mathews to open an investigation into the stolen signs, and

  supervised that investigation. Id. at ¶¶ 13–33. Plaintiff alleges that police ultimately identified

  Michael Konieczny as the person who stole the campaign signs. Id. Thereafter, Plaintiff was

  indicted and arrested for his alleged involvement with the stolen campaign signs. Id. at ¶¶ 34–46.

  Plaintiff alleges that Detective Mathews presented false or misleading testimony to the grand

  jury to procure the indictment. Id. at ¶¶ 34–38. The first trial on the felony theft charges resulted

  in a mistrial. Id. at ¶ 47. On March 16, 2016, special prosecutors moved to dismiss all charges

  against Plaintiff. Id. at ¶ 61. A dismissal order was ultimately entered on March 18, 2016. Id. at ¶

  61.

             Count 1 of Plaintiff’s Complaint alleges that Judge Baker and Detective Mathews “within

  the scope of their employment and position,” engaged in a conspiracy which resulted in
  3
      The claims against Smith County, Texas (Counts 4 and 6) were dismissed with prejudice. (Doc. No. 57.)


                                                            3
Case 6:18-cv-00127-RWS-JDL Document 77 Filed 04/11/19 Page 4 of 10 PageID #: 931



  depriving Plaintiff of his Fourteenth Amendment right to due process, Fourth Amendment right

  to be free from unreasonable searches and seizures, and First Amendment right to political

  speech and participation. Id. at ¶¶ 66–70.     Count 2 alleges that Detective Mathews in his

  individual capacity violated Plaintiff’s Fourth and Fourteenth Amendment rights by maliciously

  prosecuting Plaintiff. Id. at ¶¶ 71–74. Similarly, Count 3 alleges that Judge Baker in his

  individual capacity violated Plaintiff’s Fourth and Fourteenth Amendment rights by maliciously

  prosecuting Plaintiff. Id. at ¶¶ 75–77. Count 5 alleges that the City of Tyler violated Plaintiff’s

  Fourth and Fourteenth Amendment rights based on a theory of supervisor liability by Tyler

  Police Department Chief Gary Swindle. Id. at ¶¶ 81–83. Lastly, Count 7 alleges the City of Tyler

  is liable for condoning alleged constitutional violations under a theory of Monell liability. Id. at

  ¶¶ 90–99.

                                        LEGAL STANDARDS

         Summary judgment is appropriate if no genuine issue of material fact exists and the

  moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

  Cartrett, 477 U.S. 317, 323 (1986). A genuine dispute of material fact exists if a reasonable jury

  could return a verdict for the nonmoving party. Davis v. Ford Bend County, 765 F.3d 480, 484

  (5th Cir. 2014). The party seeking summary judgment bears the initial responsibility to

  demonstrate there is no genuine issue of material fact. Id. (citing Celotex, 477 U.S. at 323). The

  burden then shifts to the nonmoving party to go beyond the pleadings and designate specific

  facts showing that there is a genuine issue for trial. Id. (citing Celotex, 477 U.S. at 324). The

  Court must consider summary judgment proof in light most favorable to the nonmovant. Id.

  However, “[a] party cannot defeat summary judgment with conclusory allegations,

  unsubstantiated assertions, or only a scintilla of evidence.” Id. (internal quotations omitted).




                                                    4
Case 6:18-cv-00127-RWS-JDL Document 77 Filed 04/11/19 Page 5 of 10 PageID #: 932



                                            DISCUSSION

         Defendants argue the claims against them should be dismissed on several grounds.

  Detective Mathews argues Plaintiff’s claims are barred by: (1) the statute of limitations; (2) the

  independent intermediary doctrine; (3) absolute immunity; (4) qualified immunity; and (5)

  governmental immunity. (Doc. No. 62, at 12–26.) The City of Tyler argues Plaintiff’s claims fail

  because: (1) the claims are barred by statute of limitations; (2) the claims are barred by the

  independent intermediary doctrine; (3) Plaintiff has no evidence to establish the required

  elements to prove municipal liability in a Section 1983 claim; and (4) any potential state law

  claims are barred by governmental immunity. (Doc. No. 65, at 6–10.) Judge Baker argues that

  the record fails to show any evidence supporting a theory that Judge Baker violated Plaintiff’s

  constitutional rights. (Doc. No. 67, at 5–10.) Plaintiff has not submitted any argument or

  evidence in opposition.

         The crux of Plaintiff’s claims is that Plaintiff’s Fourth and Fourteenth Amendment

  constitutional rights were allegedly violated by an alleged malicious prosecution precipitated by

  allegedly false or misleading grand jury testimony provided by Detective Mathews. Am. Compl.

  at ¶¶ 68, 74. Specifically, in his Complaint, Plaintiff points to three alleged flaws or omissions in

  Detective Mathews grand jury testimony: (1) Detective Mathews excluded evidence that Michael

  Konieczny had already confessed to alone taking Judge Baker’s signs; (2) Detective Mathews

  excluded evidence that Michael Konieczny had a shady and criminal past; and (3) Detective

  Mathews misrepresented the value of the signs to be more than $1,500, when in fact the signs

  were valued less than $1,500. Id. at ¶¶ 35–37. Plaintiff alleges that Judge Baker and Detective

  Mathews entered into a conspiracy to procure the indictment based upon false testimony. Id. at

  ¶¶ 68, 77. Specifically, Plaintiff claims that Judge Baker provided falsely inflated values




                                                   5
Case 6:18-cv-00127-RWS-JDL Document 77 Filed 04/11/19 Page 6 of 10 PageID #: 933



  regarding the costs of the signs to Detective Mathews to intentionally increase the charge against

  Plaintiff to a felony. Id. at ¶¶ 30–31. Plaintiff seeks to impute liability to the City of Tyler based

  upon a theory of supervisor liability and Monell liability, based upon the underlying conduct by

  Detective Mathews. Id. at ¶¶ 83, 92–93.

         To establish liability in a Section 1983 cause of action, a plaintiff must establish three

  elements: “(1) a deprivation of a right secured by federal law (2) that occurred under color of

  state law, and (3) was caused by a state actor.” Victoria W. v. Larpenter, 369 F.3d 475, 482 (5th

  Cir. 2004) (emphasis added) (citing Bush v. Viterna, 795 F.2d 1203, 1209 (5th Cir. 1986)). The

  causation element requires a plaintiff to establish that “the defendant was either personally

  involved in the deprivation or that his wrongful actions were causally connected to the

  deprivation.” Jones v. Lowndes Cty., Miss., 678 F.3d 344, 349 (5th Cir. 2012) (quoting James v.

  Texas Collin Cty., 535 F.3d 365, 373 (5th Cir. 2008)). The proximate cause requirement is

  evaluated under the common law standard, which limits a defendant’s liability to the natural

  consequences of his actions. Murray v. Earle, 405 F.3d 278, 290 (5th Cir. 2005).

         The independent intermediary doctrine provides, “if facts supporting an arrest are placed

  before an independent intermediary such as a magistrate or grand jury, the intermediary’s

  decision breaks the chain of causation for false arrest, insulating the initiating party.” Cuadra v.

  Houston Indep. Sch. Dist., 626 F.3d 808, 813 (5th Cir. 2010) (quoting Taylor v. Gregg, 36 F.3d

  453, 456 (5th Cir. 1994)). District Attorneys have also been found to qualify as independent

  intermediaries. Id. An exception to the doctrine, however, applies when it, “can be shown that

  the deliberations of that intermediary were in some way tainted by the actions of the defendant.”

  Id. (quoting Hand v. Gary, 838 F.2d 1420, 1428 (5th Cir. 1988)). An independent intermediary

  may be tainted when the malicious motive of a law enforcement official leads them to withhold




                                                    6
Case 6:18-cv-00127-RWS-JDL Document 77 Filed 04/11/19 Page 7 of 10 PageID #: 934



  relevant information from the independent intermediary or otherwise misdirect the independent

  intermediary by omission or commission. Id.; Buehler v. City of Austin/Austin Police Dep’t, 824

  F.3d 548, 554–55 (5th Cir. 2016). Mere allegations of “taint,” however, is insufficient to

  overcome summary judgment. Id. at 555. Rather, a plaintiff must affirmatively show a defendant

  tainted an intermediary’s decision. Id. “To satisfy the taint exception, omissions of exculpatory

  information must be ‘knowing[ ].’” Id. (quoting Cuadra, 626 F.3d at 813–14).

         In Plaintiff’s own pleading, Plaintiff alleges that Detective Mathews provided a complete

  copy of his police report to Matt Bingham, the Smith County District Attorney. Am. Compl. at ¶

  33. After Mr. Bingham recused himself, he provided a copy of the report to the Dallas based

  Special Prosecutors who oversaw the prosecution of Plaintiff. Id. At his deposition, Plaintiff

  conceded that the Special Prosecutors were responsible for bringing the case before the grand

  jury and Detective Mathews did not have control or the ability to decide whether or not the

  information he had went to the grand jury. (Doc. No. 62, Ex. 3 at 107:14–23.) A review of the

  police report prepared by Detective Mathews shows that Detective Mathews collected

  information regarding Michael Konieczny’s admission to taking the Judge Baker signs, as well

  as Michael Konieczny’s past and criminal history. (Doc. No. 62, Ex. 2.) Furthermore, Detective

  Mathews documents the information provided to him by Judge Baker regarding the replacement

  cost of the signs. (Doc. No. 62, Ex. 2 at 15–16.) Detective Mathews notes that on November 19,

  2014, Judge Baker provided Detective Mathews a quote of $769.13 to replace the stolen signs.

  (Doc. No. 62, Ex. 2 at 15.) The next day, November 20, 2014, Detective Mathews received an e-

  mail from Judge Baker updating his original quote because the first quote was based on the bulk

  purchase rate. (Doc. No. 62, Ex. 2 at 15–16.) The updated quote, based on the cost to replace

  only the stolen signs, listed a total cost of $1,640.65. (Doc. No. 62, Ex. 2 at 15–16.) All of this




                                                  7
Case 6:18-cv-00127-RWS-JDL Document 77 Filed 04/11/19 Page 8 of 10 PageID #: 935



  information was provided to the Special Prosecutors. Am. Compl. at ¶ 33. The Special

  Prosecutors, acting as an independent intermediary, evaluated this information and decided what

  to present to the grand jury, who acted as a second independent intermediary. Cuadra, 626 F.3d

  at 813.

            Furthermore, Plaintiff fails to produce any evidence that could prove that Detective

  Mathews acted with the requisite culpable mental state to taint prosecutors and the grand jury—

  namely that Detective Mathews maliciously withheld relevant information or knowingly omitted

  relevant exculpatory information to misdirect prosecutors or the grand jury. In a sworn affidavit,

  Detective Mathews states that in addition to providing his police report, at the request of Special

  Prosecutors, Detective Mathews obtained incident reports from the Perryton Police Department

  regarding charges filed against Michael Konieczny, and provided that information to the Special

  Prosecutors. (Doc. No. 62, Ex. 1 at 5.) Furthermore, at the request of Special Prosecutors,

  Detective Mathews contacted Judge Baker to clarify the discrepancy regarding the two different

  sign prices and forwarded that information to the Special Prosecutors. (Doc. No. 62, Ex. 1 at 5.)

  The record shows that Detective Mathews sought to provide all relevant information to the

  Special Prosecutors. As the Special Prosecutors were charged with controlling what information

  went to the grand jury, the record fails to show that Detective Mathews acted with a malicious

  motive or knowingly sought to omit relevant exculpatory information in an attempt to misdirect

  the grand jury by his omissions. Accordingly, the causal link between Detective Mathews grand

  jury testimony and any constitutional violations Plaintiff may have suffered from the resulting

  prosecution is broken by an independent intermediary—namely the Special Prosecutors and the

  grand jury.




                                                  8
Case 6:18-cv-00127-RWS-JDL Document 77 Filed 04/11/19 Page 9 of 10 PageID #: 936



         Furthermore, as discussed supra, Plaintiff’s theories of liability against Judge Baker and

  the City of Tyler rest upon the grand jury testimony of Detective Mathews. Plaintiff claims that

  the grand jury testimony by Detective Mathews provides a causal link between conduct by Judge

  Baker and the City of Tyler and Plaintiff’s ultimate prosecution. However, as discussed above,

  this causal link is broken by an independent intermediary. Accordingly, Plaintiff’s claims against

  Judge Baker and the City of Tyler also fail.

         As all of Plaintiff’s remaining claims fail on the merits, dismissal of this action is

  appropriate.

                                            CONCLUSION

         As such, the Court RECOMMENDS that Defendants Detective Mathews’s and City of

  Tyler’s Motions (Doc. Nos. 62 and 65) be GRANTED, Judge Baker’s Motion (Doc. No. 67) be

  GRANTED-IN-PART,4 and this action be DISMISSED WITH PREJUDICE. Furthermore,

  the Court RECOMMENDS that all other pending motions be DENIED as MOOT.

         Within 14 days after receipt of the Magistrate Judge’s Report, any party may serve and

  file written objections to the findings and recommendations contained in this Report. A party’s

  failure to file written objections to the findings, conclusions and recommendations contained in

  this Report within fourteen days after being served with a copy shall bar that party from de novo

  review by the District Judge of those findings, conclusions and recommendations and, except on

  grounds of plain error, from appellate review of unobjected-to factual findings and legal

  conclusions accepted and adopted by the District Court. Douglass v. United States Auto. Ass’n,

  79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded by statute on other grounds, 28 U.S.C.

  § 636(b)(1) (extending the time to file objections from ten to fourteen days).


  4
   Specifically, the Court recommends that Judge Baker’s Motion for Summary Judgment be granted and Judge
  Baker’s Motion for Judgment on the Pleadings be denied as moot.


                                                    9
Case 6:18-cv-00127-RWS-JDL Document 77 Filed 04/11/19 Page 10 of 10 PageID #: 937




                  So ORDERED and SIGNED this 11th day of April, 2019.




                                         10
